Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 08, 2019

The Court of Appeals hereby passes the following order:

A20D0094. TITUS JONES et al. v. ROSELLE JONES et al.

      Titus Jones, acting pro se, filed an “Application for Discretionary or
Interlocutory Appeal” seeking review of the trial court’s order denying his motions
to dismiss and to stay. The case was docket as a discretionary application because the
filing contained no certificate of immediate review. We, however, lack jurisdiction.
      Because this action remains pending below, Jones was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the denial of his motions to dismiss and to stay.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989);
Pace Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828)
(1994) (denial of motion to dismiss is interlocutory); see also Grange Mut. Casualty
Co. v. Riverdale Apartments, L. P., 218 Ga. App. 685, 687 (463 SE2d 46) (1995)
(denial of motion to stay is interlocutory). Here, it appears that Jones attempted to
obtain a certificate of immediate review, but the trial court declined to enter the
certificate. “The denial of a certificate for interlocutory appeal is not reviewable.”
Price v. State, 237 Ga. 352, 352 (2) (227 SE2d 368) (1976). Absent a timely
certificate of immediate review, the party seeking to appeal must wait until the final
judgment to do so. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200
SE2d 748) (1973). Jones’s failure to follow the required appellate procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED. See Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/08/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.